UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-07388 The Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 6/30/11 is included with this Form. Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) June 30, 2011 Shares Value COMMON STOCKS(96.0%) CONSUMER DISCRETIONARY(10.7%) Arbitron, Inc. $ BJ’s Restaurants, Inc.* Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc.* Ctrip.com International Ltd. ADR * Domino’s Pizza, Inc.* Hanesbrands, Inc.* John Wiley & Sons, Inc. Class A Life Time Fitness, Inc.* LKQ Corp.* O’Reilly Automotive, Inc.* Penn National Gaming, Inc.* Phillips-Van Heusen Corp. Pool Corp. Signet Jewelers Ltd.* Strayer Education, Inc. Warnaco Group, Inc. (The)* Wolverine World Wide, Inc. CONSUMER STAPLES(5.1%) Church & Dwight Co., Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc.* Hansen Natural Corp.* Ruddick Corp. ENERGY(3.4%) Core Laboratories N.V. Oceaneering International, Inc. Rosetta Resources, Inc.* Superior Energy Services, Inc.* World Fuel Services Corp. FINANCIALS(6.8%) Affiliated Managers Group, Inc.* Allied World Assurance Co. Holdings AG Arch Capital Group Ltd.* Bancolombia S.A. ADR Equity Lifestyle Properties, Inc. EZCORP, Inc. Class A * First Cash Financial Services, Inc.* First Financial Bankshares, Inc. Portfolio Recovery Associates, Inc.* ProAssurance Corp.* RLI Corp. Stifel Financial Corp.* HEALTH CARE(8.9%) Akorn, Inc.* Alexion Pharmaceuticals, Inc.* C.R. Bard, Inc. Catalyst Health Solutions, Inc.* Computer Programs & Systems, Inc. Shares Value Edwards Lifesciences Corp.* $ Gentiva Health Services, Inc.* Haemonetics Corp.* Henry Schein, Inc.* HMS Holdings Corp.* IDEXX Laboratories, Inc.* Magellan Health Services, Inc.* MAKO Surgical Corp.* MWI Veterinary Supply, Inc.* Owens & Minor, Inc. Pharmasset, Inc.* Quality Systems, Inc. SXC Health Solutions Corp.* Techne Corp. United Therapeutics Corp.* Volcano Corp.* West Pharmaceutical Services, Inc. INDUSTRIALS(31.0%) Acacia Research - Acacia Technologies* Actuant Corp. Class A Acuity Brands, Inc. Advisory Board Co. (The)* Altra Holdings, Inc.* AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc.* Carlisle Companies, Inc. Ceradyne, Inc.* CLARCOR, Inc. Clean Harbors, Inc.* DigitalGlobe, Inc.* EnerSys* EnPro Industries, Inc.* Esterline Technologies Corp.* Flowserve Corp. Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Geo Group, Inc. (The)* Graco, Inc. HEICO Corp. HUB Group, Inc. Class A * IDEX Corp. IHS, Inc. Class A* II-VI, Inc.* J.B. HuntTransport Services, Inc. Kansas City Southern* Kirby Corp.* Lennox International, Inc. Lincoln Electric Holdings, Inc. Middleby Corp. (The)* Nordson Corp. Polypore International, Inc.* Regal-Beloit Corp. Roper Industries, Inc. Stericycle, Inc.* Teledyne Technologies, Inc.* Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc.* 1 Value Line Emerging Opportunities Fund, Inc. June 30, 2011 Shares Value United Stationers, Inc. $ Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY(15.8%) Advent Software, Inc.* Amphenol Corp. Class A ANSYS, Inc.* Ariba, Inc.* Aruba Networks, Inc.* Blackbaud, Inc. Blackboard, Inc.* Cardtronics, Inc.* Cognizant Technology Solutions Corp. Class A* CommVault Systems, Inc* Concur Technologies, Inc.* Equinix, Inc.* FactSet Research Systems, Inc. Fortinet, Inc.* Informatica Corp.* j2 Global Communications, Inc.* MICROS Systems, Inc.* Netgear, Inc.* Rackspace Hosting, Inc.* Rofin-Sinar Technologies, Inc.* Salesforce.com, Inc.* Solera Holdings, Inc. Synchronoss Technologies, Inc.* Taleo Corp. Class A * Teradata Corp.* TIBCO Software, Inc.* Trimble Navigation Ltd.* Ultimate Software Group, Inc. (The)* VeriFone Systems, Inc.* Wright Express Corp.* MATERIALS(8.7%) Albemarle Corp. AptarGroup, Inc. Cytec Industries, Inc. FMC Corp. Greif, Inc. Class A Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* LSB Industries, Inc.* NewMarket Corp. Packaging Corp. of America Rockwood Holdings, Inc.* Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. TPC Group, Inc.* TELECOMMUNICATION SERVICES(1.5%) Crown Castle International Corp.* Shares Value SBA Communications Corp. Class A * $ UTILITIES(4.1%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR ITC Holdings Corp. Northwest Natural Gas Co. Questar Corp. South Jersey Industries, Inc. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES(96.0%) (Cost $175,314,860) Principal Amount Value SHORT-TERM INVESTMENTS(0.8%) REPURCHASE AGREEMENTS(0.8%) $ With Morgan Stanley, 0.00%, dated 06/30/11, due 07/01/11, delivery value $2,500,000 (collateralized by $2,535,000 U.S. Treasury Notes 0.8750% due 02/29/12, with a value of $2,554,831) TOTAL SHORT-TERM INVESTMENTS (Cost $2,500,000) (0.8%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(3.2%) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE
